DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on August 9, 2022 has been received and considered. By this amendment, claims 1 and 5 are amended and claims 1-20 are now pending in the application, with claims 10-20 withdrawn from further consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (U.S. 2009/0079517, previously cited) in view of Bruch et al. (U.S. 2018/0138463, previously cited). Regarding claim 1, Iyer discloses an implantable medical device, comprising: a memory configured to store program instructions (see 26 in Figure 1A and paragraph [0028], lines 4-6); at least one of circuitry or a processor configured to execute the program instructions in connection with at least one of monitoring a biological signal or administering a therapy (see 26 in Figure 1A and paragraph [0028], lines 4-6 and paragraph [0003]); a battery 25 (see Figure 1A); a case 22/24b having a feedthrough port (see Figures 1A-C); and a feedthrough assembly 110/110a/b disposed in the feedthrough port, the feedthrough assembly including: a ferrule 111 having a lumen (see Figures 2A and 2B); an inner conductor 107 disposed within the lumen of the ferrule (see Figures 2A and 2B), the inner conductor formed from a first material having a first composition and a first coefficient of thermal expansion (CTE) (see paragraph [0030], which describes conductor 107 as being made from “titanium, niobium, platinum, platinum/iridium, molybdenum, zirconium, tantalum or alloys thereof”); an insulating core 25 disposed within the lumen of the ferrule and separating the inner conductor from the ferrule (see Figures 2A and 2B), the insulating core 25 formed from a second material having a second composition and a second CTE (see paragraph [0030], which describes insulating core 25 as being made from “glass, ceramic or other suitable materials”); wherein the first CTE of the inner conductor is equal to or greater than the second CTE of the insulating core (one of ordinary skill in the art would know that the materials described by Iyer for the conductor have an equal or greater CTE than the materials described by Iyer for the insulating core); and wherein the first and second compositions are molecularly bonded with one another to form a hermetic seal between the inner conductor and the insulating core (see paragraph [0032]). However, Iyer fails to describe the structure of the battery. Bruch teaches a battery for an implantable medical device (see paragraph [0003]) that comprises a cell stack that includes an anode, a cathode, and one or more separator layers electrically insulating the anode from the cathode (see paragraph [0010]). It would have been obvious to one having ordinary skill in the after before the effective filing date of the claimed invention to construct the battery of Iyer as a cell stack that includes an anode, a cathode, and one or more separator layers electrically insulating the anode from the cathode, as taught by Bruch, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. In the alternative, it would have been obvious to substitute the battery of Bruch for the battery of Iyer, as it has been held that simple substitution of one known element for another to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 3, Iyer discloses that the case represents a housing for the implantable medical device, the case and feedthrough assembly hermetically enclosing the memory, the battery and at least one of the circuitry or the processor (see Figure 1A), the device further comprising a header 27 configured to be coupled to one or more leads 32A/B, the header mounted to the housing proximate the feedthrough assembly, the inner conductor having a first end connected to at least one of the circuitry or the processor, the inner conductor having a second end configured to be connected to at least one of an antenna or an electrode (see Figure 1A and paragraphs [0027]-[0033]).
Regarding claim 4, it is respectfully submitted that because the first CTE of Iyer is equal to or greater than the second CTE, and Iyer does not disclose a compression hermetic seal, then the insulating core does not form a compression hermetic seal to the inner conductor due, at least in part, to the first CTE being equal to or greater than the second CTE.
Regarding claim 5, Iyer discloses that the first material forming the inner conductor is titanium, niobium, platinum, platinum/iridium, molybdenum, zirconium, tantalum or alloys thereof (see paragraph [0030]) and, thus, the material forming the inner conductor has a melting point at or below 4500°F.
Regarding claim 6, Iyer discloses that the inner conductor is formed from at least one of titanium or niobium (see paragraph [0030]).
Regarding claim 7, Iyer discloses that the inner conductor and the ferrule are made of a common material (see paragraph [0030] where Iyer describes that suitable materials for both the inner conductor and the ferrule are “titanium, niobium, platinum, platinum/iridium, molybdenum, zirconium, tantalum or alloys thereof”).
Regarding claim 8, Iyer in view of Bruch provides the invention substantially as claimed, but fails to provide that the first composition of the inner conductor represents an oxide based composition and the second composition of the insulating core represents an oxide based composition, wherein the molecular bond represents a chemical bond between the oxide based compositions of the first and second compositions to form the hermetic seal. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Iyer in view of Bruch such that the first composition of the inner conductor represents an oxide based composition and the second composition of the insulating core represents an oxide based composition, wherein the molecular bond represents a chemical bond between the oxide based compositions of the first and second compositions to form the hermetic seal as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07

Claims 1, 2, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bruch et al. (U.S. 2018/0138463, cited above) in view of Iyer (U.S. 2009/0079517, cited above). Regarding claim 1, Bruch discloses an implantable medical device, comprising: a battery 100, comprising: a cell stack 300 that includes an anode 700, a cathode 760, and one or more separator layers 750 electrically insulating the anode from the cathode (see Figures 7A-9); a case 110 having a feedthrough port 120 (see Figure 1); and a feedthrough assembly 130 disposed in the feedthrough port, the feedthrough assembly including: a ferrule 410 having a lumen; an inner conductor 150 disposed within the lumen of the ferrule, the inner conductor formed from a first material having a first composition and a first coefficient of thermal expansion (CTE) (see Figure 4B, where it is inherent that a conductor cathode pin is made from a material having a composition and a coefficient of thermal expansion, as composition and coefficient of thermal expansion are inherent properties of materials); an insulating core 420 disposed within the lumen of the ferrule and separating the inner conductor from the ferrule, the insulating core formed from a second material having a second composition and a second CTE (see Figure 4B and paragraph [0086] where insulating core 420 is described as being made of glass). However, while Bruchs discloses that metal ferrule 410 is sealed to insulating core 420 via a glass-to-meal seal feedthrough (see paragraph [0086]), Bruchs fails to disclose the type of seal between insulating core 420 and inner conductor 150. It is noted that a glass-to-metal seal is known in the art as requiring a chemical interaction where an oxide layer on the metal surface forms a strong bond with the glass in includes acid-based reactions. It would have been obvious to one having ordinary skill in the art before the effective filing date to hermetically seal insulating core 420 to the inner conductor 150 using a glass-to-metal seal, as taught by Bruchs at paragraph [0086], as it has been held that use of a known technique to improve similar devices in the same way requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)
Furthermore, Bruch fails to discloses a memory configured to store program instructions, at least one of circuitry or a processor configured to execute the program instructions in connection with at least one of monitoring a biological signal or administering a therapy, or wherein the first CTE of the inner conductor is equal to or greater than the second CTE of the insulating core. Iyer teaches an implantable medical device, comprising: a memory configured to store program instructions (see 26 in Figure 1A and paragraph [0028], lines 4-6); at least one of circuitry or a processor configured to execute the program instructions in connection with at least one of monitoring a biological signal or administering a therapy (see 26 in Figure 1A and paragraph [0028], lines 4-6 and paragraph [0003]); a battery 25 (see Figure 1A); a case 22/24b having a feedthrough port (see Figures 1A-C); and a feedthrough assembly 110/110a/b disposed in the feedthrough port, the feedthrough assembly including: a ferrule 111 having a lumen (see Figures 2A and 2B); an inner conductor 107 disposed within the lumen of the ferrule (see Figures 2A and 2B), the inner conductor formed from a material having a first composition and a first coefficient of thermal expansion (CTE) (see paragraph [0030], which describes conductor 107 as being made from “titanium, niobium, platinum, platinum/iridium, molybdenum, zirconium, tantalum or alloys thereof”); an insulating core 25 disposed within the lumen of the ferrule and separating the inner conductor from the ferrule (see Figures 2A and 2B), the insulating core 25 formed from a material having a second composition and a second CTE (see paragraph [0030], which describes insulating core 25 as being made from “glass, ceramic or other suitable materials”); wherein the first CTE of the inner conductor is equal to or greater than the second CTE of the insulating core (one of ordinary skill in the art would know that the materials described by Iyer for the conductor have an equal or greater CTE than the materials described by Iyer for the insulating core); and wherein the first and second compositions are molecularly bonded with one another to form a hermetic seal between the inner conductor and the insulating core (see paragraph [0032]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the battery of Bruch with the memory configured to store program instructions and at least one of circuitry or a processor configured to execute the program instructions in connection with at least one of monitoring a biological signal or administering a therapy of Iyer, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Furthermore, it would have been obvious to modify the materials of Bruch such that the first CTE of the inner conductor is equal to or greater than the second CTE of the insulating core, as taught by Iyer, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
Regarding claim 2, Bruch discloses that the case 110 represents a battery case, the battery case and feedthrough assembly hermetically enclosing the cell stack, the inner conductor having a first end connected to one of the anode and the cathode, the inner conductor having a second end connected to at least one of the circuitry or the processor, the device further comprising a housing that further encloses the memory, processor and the battery case (see Figure 4B and paragraph [0086]).
Regarding claim 4, Bruch discloses that “a bonded and sealed joint may be formed by heat-sealing, compression-joints, suitable adhesives, a combination of the forgoing, or other suitable methods” (see paragraph [0089]) and, as such, Bruch discloses that the insulating core does not form a compression hermetic seal to the inner conductor, as other bonds are possible and, as modified above, the first CTE being equal to or greater than the second CTE.
Regarding claim 8, Bruch in view of Iyer provides the invention substantially as claimed, but fails to provide that the first composition of the inner conductor represents an oxide based composition and the second composition of the insulating core represents an oxide based composition, wherein the molecular bond represents a chemical bond between the oxide based compositions of the first and second compositions to form the hermetic seal. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bruch in view of Iyer such that the first composition of the inner conductor represents an oxide based composition and the second composition of the insulating core represents an oxide based composition, wherein the molecular bond represents a chemical bond between the oxide based compositions of the first and second compositions to form the hermetic seal as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
Regarding claim 9, Bruch discloses that the cathode includes a current collector 790 disposed between cathode blanks, and wherein the current collector and the inner conductor are made of a common material (see paragraphs [0092] and [0095]).
Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered and they are persuasive in-part and non-persuasive in-part. Applicant’s arguments regarding the Bruchs reference not disclosing the insulating core 420 is molecularly bonded to the cathode pin 150 are found persuasive, however as discussed above, such would be obvious. 
Regarding the rejection of the claims under 35 USC 103 as being unpatentable over Iyer in view of Bruch, the Applicant argues that the composition of the insulator element of Iyer is not molecularly bonded to the composition of the feedthrough member/pin 107, but rather an external metal compound is introduced to seal the interface between feedthrough member/pin and the insulator element 25. However, it is respectfully submitted that “molecularly bonded” when given its broadest reasonable interpretation would read on the insulator element of Iyer being bonded to the feedthrough member/pin via a molecular bond or braze with a suitable material such as gold, titanium, niobium, vanadium, and coper-silver alloys or other suitable material. Applicant further argues that the Bruch reference fails to describe how the cathode pin 150 is sealed to the insulating core 420 and thus fails to disclose that the insulating core 420 is molecularly bonded to the cathode pin 150.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792